Simmons, C. J.
The court having in its charge to the jury expressed an opinion as to the probative value of certain vitally important evidence introduced by the State, it was, under section 3248 of the code, error requiring a new trial.

Judgment reversed.

“Now, if the jury is satisfied, looking to any confession which may have been made by this defendant and to all the facts and circumstances as proven in the case, if the jury is satisfied that this defendant received the order in question, it having been written as claimed for two dollars and he altered it so as to make it call for three dollars, then, being satisfied of that, the jury would be authorized to convict him.
“You may inquire as to what the evidence shows Mr. Chesser was indebted to this defendant at that time; whether he was owing him two dollars or three dollars, or whether the defendant claimed he was owing him two dollars or three dollars. This is a pertinent inquiry which you may make; and it is also a pertinent question for you to consider in connection with the fact, if it be true, that .this defendant presented' the order in question to Mr. Stallings.”
O. G. Thomas and J. 8. Williams, for plaintiff in error.
W. G. Brantley, solicitor-general, by Harrison & Peeples, contra.